    Case 16-50095      Doc 349   Filed 07/23/19 Entered 07/23/19 11:54:48        Desc Main
                                  Document     Page 1 of 1



                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF GEORGIA
                                    P.O. BOX 1957
                                 MACON, GEORGIA 31202



  Date:          July 23, 2019

  To:            William M. Flatau

  Your Name: Merri Huellemeier


  Case Number: 16-50095

  Debtor(s):     Joseph Sidney Dumas



                   Statement For Administrative Expenses Due To Clerk

    The following fees for services provided by the Clerk's Office are administrative expenses
  and must be paid in full at or before the Final Meeting in the above case.


                                    Adversary 18-5003
                              William Flatau vs. Thurman Willis

                                            TOTAL DUE:           $350.00




         Please make payments by docketing “Fees Paid (Misc)” in the “Other” category.


                                   Thank You




modified 4/08
